836 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert B. PARKER, Plaintiff-Appellant,v.SECRET SERVICE AGENCY OF MARYLAND, Defendant-Appellee.
No. 87-7696.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 5, 1987.Decided Dec. 16, 1987.

Robert B. Parker, appellant pro se.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
Robert B. Parker appeals the district court order dismissing his "petition for damages suit."    The district court entered final judgment in this case on June 3, 1987.  Parker filed his appeal on August 24, 1987, eighty-two days after entry of judgment.


2
Under Fed.R.App.P. 4(a)(1), notice of appeal in a civil action must be filed in district court within thirty days from the entry of judgment.  Upon a showing of excusable neglect, the district court may extend the time for filing by an additional thirty days.  Fed.R.App.P. 4(a)(5).  However, after the expiration of the sixty-day period, neither this Court nor the district court may extend the time to file a notice of appeal.    Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984);  Hensley v. Chesapeake & O. Ry. Co., 651 F.2d 226, 228 (4th Cir.1981).  Accordingly, this Court lacks jurisdiction to accept this appeal since Parker filed his notice of appeal well after the permissible sixty-day period.


3
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and dismiss the appeal for lack of jurisdiction.


4
DISMISSED.